Citation Nr: 1127426	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-04 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus (SLE), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the Veteran's claim for service connection.  

The appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2011 in Columbia, South Carolina; a transcript of that hearing is associated with the claims file.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Board's review of the record reveals that further RO action is warranted.  

A review of the record indicates that there are outstanding VA and private treatment and agency records pertaining to the claim on appeal.  

Specifically, the Veteran's February 2009 claim for service connection for systemic lupus erythematosus (SLE) indicates that he was hospitalized in 2003 for the claimed condition at both Providence and Richland Memorial Hospitals in Columbia, South Carolina.  The indicated records have not been requested or associated with the claims file.  Such records are pertinent to the claim of entitlement to service connection for SLE, and therefore, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b).   

Similarly, at the February 2011 Travel Board hearing, the Veteran testified that he was receiving ongoing treatment at the Dorn VA Medical Center in Columbia, South Carolina.  VA treatment records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, requests for VA medical records should be made upon remand.

Finally, the Veteran further testified at the February 2011 Travel Board hearing that he was in receipt of disability benefits from the Social Security Administration (SSA).  In addition, the Veteran submitted an SSA Notice of Award letter indicating that he would begin receiving SSA disability benefits in September 2010.  However, neither the Veteran's application for disability benefits nor any supporting medical documentation have been associated with the claims file.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Upon remand, such records must be obtained. 38 C.F.R. § 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to provide authorization to obtain treatment records, if available, from both Providence and Richland Memorial Hospitals located in Columbia, South Carolina dating from 2003.  In addition, updated VA treatment records dating from January 2010, if any, should also be obtained.  

The appellant should identify any other private or VA treatment records relevant to the claim on appeal.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

2. Request all documents pertaining to any application by the Veteran for SSA disability benefits.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

3. Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and the accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


